ACCEPTED
                                                                                        06-14-00139-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   2/18/2015 3:32:18 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                 IN THE COURT OF APPEALS FOR THE
                      SIXTH DISTRICT OF TEXAS
                                                                      FILED IN
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
DONNY JOE CURRY                         §                      2/18/2015 3:32:18 PM
APPELLANT                               §                          DEBBIE AUTREY
                                        §                              Clerk
V.                                      §             Nos. 06-14-00139-CR
                                        §                 06-14-00140-CR
THE STATE OF TEXAS,                     §                 06-14-00141-CR
APPELLEE                                §                 06-14-00142-CR


 MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

      COMES NOW, The State of Texas, by and through the Criminal

District Attorney Pro Tem of Hunt County, Greg Willis, and tenders,

pursuant to Texas Rule of Appellate Procedure 38.6(d), this motion for an

extension of time to file the State’s brief. In support of this motion, the State

would show the following:

                                       I.

      The Court below is the County Court at Law No. 1 of Hunt County.

The style and numbers of these cases in the court below is The State of

Texas v. Donny Joe Curry, CR1301508, CR1301628, CR1301627, and

CR1301625.




                                                                                1
                                      II.

      Appellant was convicted of resisting arrest, failure to maintain financial

responsibility, failure to secure and/or display proof of motor vehicle

inspection, and failure to identify and sentenced to 275 days confinement.

                                     III.

      The State’s brief is due on February 23, 2015. The State requests that

it be granted an extension until March 24, 2015. The State has not previously

requested an extension of time in these cases.

                                     IV.

      The case is not yet set for submission.

                                      V.

      Counsel has substantial day to day management duties as chief of the

misdemeanor trial division and Second Assistant of the Collin County

District Attorney’s Office. These include management and supervision of

sixteen young prosecutors, six investigators, three legal secretaries, and

eleven interns, making personnel and hiring decisions, coordinating with the

elected district attorney on numerous office and county related projects, and

conducting training on various legal issues both internally and to law

enforcement agencies county wide. Attorneys under Counsel’s supervision

have conducted twenty jury trials and 10 trials by court since being assigned


                                                                               2
this appeal on January 23, 2015. In addition, the State was unable to obtain the

clerk’s and reporter’s records in the instant case from Hunt County until

January 30, 2015. Counsel is currently the only attorney deputized by the

elected district attorney pro tem for Hunt County to act in this matter.

                                         VI.

      Appellant received two extensions of time to file his brief totaling

approximately 60 days. Counsel has conferred with opposing counsel, Mr.

Jason Duff on February 18, 2015, and he has indicated that he does not oppose

this request for an extension of time.




                                                                               3
      WHEREFORE, premises considered, the State respectfully requests

that the court grant an extension of time for the State to file its brief until

March 24, 2015.



                                              Respectfully submitted,




                                              /s/ Claire D. Miranda
                                              Claire D. Miranda
                                              Assistant District Attorney
                                              Special Prosecutor
                                              State Bar No. 24037121
                                              2100 Bloomdale Rd., Ste. 200
                                              McKinney, Texas 75071
                                              (972) 548-4323
                                              (214) 491-4860


                      CERTIFICATE OF SERVICE

      A true copy of this First Motion for Extension of Time to File the

State’s Brief was electronically served on counsel for Appellant, Jason Duff,

jasonaduff@gmail.com on February 18, 2015.



                                              /s/ Claire D. Miranda
                                              Claire D. Miranda




                                                                              4